1    MCNUTT LAW FIRM, P.C.
     Daniel R. McNutt, Esq., Bar No. 7815
2    Matthew C. Wolf, Esq., Bar No. 10801
     625 South Eighth Street
3    Las Vegas, Nevada 89101
     Tel.: (702) 384-1170 / Fax.: (702) 384-5529
4    drm@mcnuttlawfirm.com
     mcw@mcnuttlawfirm.com
5
     Counsel for Plaintiff Bart Street
6
                                 UNITED STATES DISTRICT COURT
7
                                         DISTRICT OF NEVADA
8
      BART STREET III, a Nebraska Limited Case No.: 2:17-cv-00083-GMN-VCF
9     Liability Company,

10           Plaintiff,                                 ORDER ON (1) PLAINTIFF’S MOTION TO
                                                         ESTABLISH PROTOCOLS TO SEARCH
11    vs.                                              DEFENDANTS’ TEXT MESSAGES (ECF NO.
                                                      173) (2) PLAINTIFF’S COUNTER-MOTION TO
12    ACC ENTERPRISES, LLC, a Nevada                        COMPEL (ECF NO. 178); AND (3)
      Limited     Liability   Company;  ACC            DEFENDANTS’ MOTION TO QUASH (ECF
13    INDUSTRIES, INC., a Nevada corporation;                          NO. 175)
      CALVADA PARTNERS, LLC, a Nevada
14    Limited Liability Company;

15    Defendants.

16          On March 8, 2019, Plaintiff Bart Street III, LLC (“Bart Street”) filed a motion to establish

17   protocols to search the text messages of Howard Misle and Peter Seltzer. ECF No. 173. On March

18   27, 2019, Defendants Calvada Partners, LLC; ACC Enterprises, LLC; and ACC Industries, Inc.

19   filed a motion to quash a subpoena duces tecum served on Fennemore Craig, P.C. (“FC”) by Bart

20   Street. ECF No. 175. On April 3, 2019, Bart Street opposed the motion (ECF No. 177) and also

21   countermoved to compel Defendants to respond to Rule 34 requests for production (ECF No. 178).

22   Following oral arguments on May 1, 2019, this Court grants the motion to establish protocols,

23   denies the motion to quash, and grants the countermotion to compel as set forth herein.

24   A.     THE MOTION TO ESTABLISH PROTOCOLS (ECF NO. 173).

25          With respect to the text messages between Howard Misle and Peter Seltzer, the relevant

26   time period for the text messages is January 1, 2016, through December 31, 2016. See the Audio

27   Recording of the May 1, 2019 Hearing (“Audio”) at around twenty-one minutes and five seconds

28   (“21:05”). Bart Street will pay for a third-party vendor, Holo Discovery, to handle the production

                                                     1
1    of the text messages as further described infra. Id. 14:52.

2             On or before May 15, 2019, Defendants will provide Bart Street and Holo the names and

3    phone numbers of all customers, such as but not limited to spouses and attorneys, that Defendants

4    consider to be a source of privilege and may have exchanged text messages with Misle and Seltzer

5    during the relevant time period. See Audio 17:00, 30:50.

6             On or before May 29, 2019, Holo will provide all counsel a report identifying each text

7    message within the relevant time period by its date and the phone numbers. Id. 22:00 – 23:05, 30:10.

8    The report will not reveal the substance of any text messages. Id.

9             On or before June 5, 2019, Defendants will review the report and inform Bart Street and

10   Holo if any additional phone numbers identified therein are privileged, and if so, also will provide

11   the name of the person associated with each such number. Id. 31:35.

12            Defendants do not object to the search terms proposed by Bart Street. See Audio 30:00.

13   After Defendants have identified all phone numbers for all spouses and attorneys and other

14   privileged customers, Holo will use the terms to search within the non-privileged text messages

15   exchanged during the relevant time period and then will provide the responsive text messages to

16   Defendants. Id. 19:35, 28:20. Within two weeks of receiving the text messages from Holo,

17   Defendants must produce the nonprivileged text messages to Bart Street. Id. 31:55. For any text

18   messages not produced to Bart Street or produced with any redactions, Defendants must provide a

19   privilege log identifying each withheld text message, the name and phone number of each person

20   involved with the text message, and an explanation of the basis for the privilege. Id. 15:30, 17:00,

21   29:30.

22   B.       THE MOTION TO QUASH (ECF NO. 175)            AND   COUNTER-MOTION    TO   COMPEL
              (ECF NO. 178)
23
              The Court denies Defendants’ motion to quash the subpoena to FC. The Court overrules
24
     Defendants and FC’s objection to the timing of the subpoena and the requests for production. See
25
     Audio 41:40.
26
              The Court grants Bart Street’s countermotion to compel with respect to the documents
27
     encompassed by requests # 4 and #6 in Bart Street’s subpoena duces tecum to FC. See Audio 59:40
28

                                                       2
1    – 59:50. Specifically, Defendants and FC must produce the transactional documents requested in

2    request for production #4 in the subpoena to FC to the extent that any such documents exist, or

3    otherwise respond to Plaintiff by stating that such documents have already been produced and

4    provide the corresponding bates numbers of such documents to Plaintiff.

5           As for request #6 in the subpoena to FC, Defendants and FC must produce the documents

6    Defendants or FC exchanged with any of the Canadian investors concerning any capital infusion

7    from any of the investors or any assets or liabilities of any Defendant. Id. 53:45 – 55:15. FC and

8    Defendants must also produce the correspondence they exchanged with any of the Canadian

9    investors about any of the topics with respect to request #6. Id. If Defendants or FC contend that

10   any documents are privileged, then they must provide a privilege log. Id. 56:00.

11    Respectfully Submitted

12    MCNUTT LAW FIRM, LLP
13
14    /s/ Dan McNutt
      Dan McNutt, Esq. (SBN 6247)
15    Matthew C. Wolf, Esq. (SBN 10801)
      625 S. 8th Street
16    Las Vegas, Nevada 89101
17
      Attorneys for Plaintiff
18
19
20                                               ORDER

21          IT IS SO ORDERED.

22
                                                  UNITED STATES MAGISTRATE JUDGE
23
                                                               5-9-2019
24                                                DATED:

25
26
27
28

                                                     3
